DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on February 12th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1-12, 14-17, 19, and 20 were amended, and claims 13 and 18 were cancelled. Claims 1-12, 14-17, and 19-20 are currently pending. 
Response to Arguments
Applicant’s arguments, filed on February 12th, 2021, with respect to the amended features of the claims have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-12, 14-17, and 19-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8, 9, 10, 11, and 16 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on February 12th, 2021. In particular, 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “the plurality of frames includes a set of frames in a dicing area of a dummy wafer, and frames of the set of frames are in a discontinuous arrangement on a dicing length of the dicing area” in combination with the rest of limitations recited in claim 1.
Regarding to claim 8, the prior art fails to anticipate or render obvious the limitations including “the plurality of frames includes a set of frames in a dicing area of the dummy wafer, 
Regarding to claim 9, the prior art fails to anticipate or render obvious the limitations including “the plurality of frames includes a set of frames in a dicing area of the dummy wafer, and frames of the set of frames are in a discontinuous arrangement on a dicing length of the dicing area; and a rewiring layer integrated with the at least one chip-like semiconductor element” in combination with the rest of limitations recited in claim 9.
Regarding to claim 10, the prior art fails to anticipate or render obvious the limitations including “the plurality of frames includes a set of frames in a dicing area of the dummy wafer, and frames of the set of frames are in a discontinuous arrangement on a dicing length of the dicing area; and a rewiring layer integrated with the at least one chip-like semiconductor element” in combination with the rest of limitations recited in claim 10.
Regarding to claim 11, the prior art fails to anticipate or render obvious the limitations including “the plurality of frames includes a set of frames in a dicing area of a dummy wafer, frames of the set of frames are in a discontinuous arrangement on a dicing length of the dicing area, and each opening of the plurality of openings includes the plurality of chip-like semiconductor elements; forming a sealing layer on an entire surface of the support including the metal frame that is on the support and the plurality of chip-like semiconductor elements that is on the support” in combination with the rest of limitations recited in claim 11.
Regarding to claim 16, the prior art fails to anticipate or render obvious the limitations including “the plurality of frames includes a set of frames in a dicing area of a dummy wafer, and frames of the set of frames are in a discontinuous arrangement on a dicing length of the 
Claims 2-7, 12, 14-15, 17, and 19-20 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/VU A VU/Primary Examiner, Art Unit 2828